DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Applicant continues to cite numerous IDS references many of which appear to have tenuous relevance to the application at hand. See for example Mechanical properties of nylon 6-clay hybrid; High Temperature Ceramic Matrix Composites; Heat pipe turbine vane cooling; A critical review of nanotube and nanotube/nanoclay related polymer composite material; Student’s guide to learning solidworks software; data thief III manual. The Applicant provides no indication of the relevance and due to the onerous number of references, the IDS has been given cursory review to the extent practicable. 

Claim Objections
Claims 1 is objected to because of the following informalities:  the limitations “the fane blades” should be “the plurality of fan blades”; “the intermediate gears” should be “the plurality of intermediate gears”.  Appropriate correction is required.
Claim 9, the limitation “the fan” should be “the plurality of fan blades”. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 10-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	Regarding claim 10, the limitation “the number of turbine rotors of the fan drive turbine is between 3.3 and 8.6” is not supported in the original specification. At no point does the Applicant describe the number of turbine rotors of the fan drive turbine. Rather the Applicant describes the ratio of the number of fan blades to the number of turbine rotors. 
	Claims dependent thereon are rejected for the same reasons. 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 10, the limitation “the number of turbine rotors of the fan drive turbine is between 3.3 and 8.6” renders the claim indefinite because its unclear how there can be a fraction of a rotor. 
	Claims dependent thereon are rejected for the same reasons. 

Allowable Subject Matter
Claims 1-30 are allowed or would be otherwise allowed pending resolution of the issues identified above.
The following is an examiner’s statement of reasons for allowance: The claims contain all allowable limitations found in parent application 14/785,872 and are allowable for the same reasons. The Examiner notes the three international opinions filed 6/08/2021. Two of the opinions appear to indicate that the claimed ranges are a matter of mere design consideration without evidentiary support. A third opinion appears to indicate that claimed gear volume is taught by Bangalore Ultra-High Bypass Engine Aeroacoustic Study discloses the claimed gear volume. Though the drawings are to scale, it does not appear to disclose the claimed range upon cursory review. The Examiner further notes that the counterpart opinion does not describe which drawing is being referred to. Furthermore, the drawings appear to not disclose the actual measurable structure of the gear since its unclear from the drawing where exactly the gear ends. Lastly, even arguendo Bangalore does disclose the gear volume, there does not appear to be an accompanying motivation to make such a modification in the claimed engine. The prior art of record appears to include any discussion of the specific gear sizing and its benefits to the claimed application. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD LUTHER SUNG whose telephone number is (571)270-3765. The examiner can normally be reached 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741